Petition for Writ of Mandamus
Denied and Memorandum Opinion filed September  23, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00854-CR
____________
 
IN RE AHMAD PEYRAVI, Relator
 
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            Relator Ahmad Peyravi filed a petition for writ of mandamus
in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see
also Tex. R. App. P. 52.  In the petition, relator asserts that he filed a
motion for appointment of counsel in connection with a request for
post-conviction DNA testing under Chapter 64 of the Texas Code of Criminal
Procedure.[1] 
Relator complains that the respondent, Loren Jackson, the Harris County
District Clerk, has not filed his motion and transmitted it to this court.  
A court of appeals has no general writ power over a
person—other than a judge of a district court or county court—unless issuance
of the writ is necessary to enforce the court’s jurisdiction.  See Tex.
Gov’t Code Ann. § 22.221.  Therefore, we have no jurisdiction to issue a writ
of mandamus against a district clerk unless necessary to enforce its
jurisdiction.  See In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston
[1st Dist.] 1999, orig. proceeding).  This court has appellate jurisdiction
over an appeal from a trial court’s order on post-conviction DNA testing after
a timely notice of appeal has been filed.  See Tex. Code Crim. Proc.
art. 64.05.  It appears from relator’s petition that the trial court has not
issued an order concerning his request for DNA testing, and consequently, no
appeal is pending.  Therefore, a writ is not necessary to enforce our
jurisdiction.
Relator has not established that he is entitled to
relief.  Accordingly, we deny relator’s petition for writ of mandamus.
 
                                                                        PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Yates and Sullivan.
Do Not
Publish — Tex. R. App. P. 47.2(b).  




[1] 
This court affirmed relator’s murder conviction
in 2004.  See Peyravi v. State, No. 14-03-00452-CR, 2004 WL 8434288 
(Tex. App.—Houston [14th Dist.] Aug. 17, 2004, pet. ref’d) (not designated for
publication).